                                                                                   cusnx,s%rrlcsu
                                                                                                ix
                                                                                                 sknl
                                                                                                    s-
                                                                                                     coouw-
                       IN THE IJNITID STATESDISTRICT COURT                                  RQ)I
                                                                                               $n va . ,

                      FOR TH E R STERN D ISTRICT OF W RGIN IA
                                     ROANOR DIW SION                                      X V 1S 2212
                                                                                      JULI       D         CLERK '
    LIN D A REN E CO DY ,                                                           BY:                       .

                                                                                             7       cLE
       Appellant,                                         Case N o.7:18-cv-00471



    CH RIST O PH E R T .M ICALE,
      Trustee                                             By:   M ichaelY.U tbansld
                                                          ChiefUnited StatesD istrictJudge
       Appellee.

                                              O RD ER

       Thism atterisbeforethecourton appealfrom theU .S.Banl= ptcy Courtforthe

W estem DistrictofVirginia.Pursuantto FederalRuleofBanlm lptcyProcedure8002(a),a
nodce ofappealm ustbeftled within 14 daysofthe date ofentry oftheorderfrom which

theappellantwishestoappeal.'l'he14-dayappealpedodisjutisdicdonal:Iftheappealisnot
flled within 14 daysoftheentryofthe orderbeing appealed,the couttm ustdism issthe
                                                                 t

appealforlackofjlzrisdicdon,subjecttocertainexcepdonsnotappEcablehere.lSeeInre
Hannid,557F.App'x208(4th Ciz.2014)(cidngBowlesv.Russell,551.U.S.295,214(2007:.
        AppellantLindaRene Cody appealsfrom the Banlm zptcy Court'sO rderD ismissing

Casewith Restricéons(thefforder''l,InteCod ,18-70654 (Banltr.W .D.Va.July17,2018),
ECF No.44.TheBanktuptcyCourtissued theOrdetonluly 17,2018,yetCodydidnotflle
anodceofappealundlSeptem ber20,2018- 66 daysaftezthe entty ofthe O rderand 52



1UnderFed.R.Bankr.P.80029$,thetimetoftlearlappealstartstorllnafterthetimelySlingofamodontmderFed.R.
Blnlrr.P.7052,9023,or9024.CodydidnotftleamodonunderanyofthoseRules.Similarly,Fed.R.Bqnkr.P.8002(c)
doesnotapply because Cody doesnotappearto be an inmate.
daysafterthe Hm e to appealhad lapsed.Cody failed to ûle a tim ely appeal,and the col'rf

m ustdismissherappealasuntim ely.

      Accordingly,Cody'sappealisD ISM ISSED .The Clerkisdirected to send copiesof

thisorderto the appellant.

       ItisSO O RD ERED .



                                          Entered: (l- I*-Zo t&             .



                                Kw/        -''
                                             4.'e# .   ,               $   . '

                                          M tchae .        'nski
                                          Chief nited Syatqslxst
                                                              .,tiçtludge-.. ,
                                                                             .,.




                                               2
